Citation Nr: 1811010	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-09 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for urinary bladder cancer, to include as a result of exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Spouse


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction currently lies with the RO in San Diego, California.

In July 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issue on appeal.

The Veteran contends that his bladder cancer is the result of in-service exposure to ionizing radiation.  Specifically, he asserts that he was exposed to radiation from May 2, 1966, when he went to school to become a radiaometer calibrator, until he left Europe in February 1967.  See May 2010 Statement in Support of Claim; July 2017 Hearing Transcript.  

The Board observes that service connection for a disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in "radiation-exposed veterans" under 38 U.S.C. § 1112 (c) and 38 C.F.R. § 3.309 (d).  Second, if the condition at issue is a "radiogenic disease," service connection can be established under 38 C.F.R. § 3.303 (d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311.  Third, direct service connection can be established under 38 C.F.R. § 3.303 (d) by showing that the disease was incurred during or aggravated by service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Presumptive service connection under 38 U.S.C. § 1112 (c) and 38 C.F.R. § 3.309 (d) is warranted for certain diseases, including multiple myeloma, present in a "radiation-exposed veteran."  A "radiation-exposed veteran" is one who participated in a "radiation-risk activity."  A "radiation-risk activity" is defined to mean the onsite participation in a test, or within six months of the test, involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at other certain specified sites.  38 C.F.R. 
 § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  

The Board notes at the outset that the Veteran is not a "radiation exposed veteran" for purposes of 38 C.F.R. § 3.309 (d)(3), as he did not participate in one of the specifically listed radiation-risk activities, such as on-site participation in an atmospheric detonation of a nuclear device, service in Hiroshima or Nagasaki following World War II, or any other specified activity.  The Veteran has also not asserted such participation.

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309 (d)(3) and/or does not suffer from one of the presumptive conditions listed in 38 C.F.R. § 3.309 (d)(2), a veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the Veteran suffers from a "radiogenic disease" and claims exposure to ionizing radiation in service.  "Radiogenic disease" means a disease that may be induced by ionizing radiation and includes certain enumerated diseases.  38 C.F.R. § 3.311 (b)(2).  Urinary bladder cancer is a radiogenic disease.  38 C.F.R. § 3.311 (b)(2)(xiii).  

In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period of time, and it is contended that a disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose.  38 C.F.R. § 3.311 (a)(1).  

Here, the claims file reflects the Veteran has been diagnosed with urinary bladder cancer, which is a radiogenic disease, and he contends that the radiogenic disease is a result of exposure to ionizing radiation while in service.  Thus, a dose assessment is necessary prior to adjudication of the claim.

Section 3.311 details the procedures for procuring dose estimates based on claimed exposure.  Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311 (a)(2).  In all other claims involving radiation exposure (such as this claim), Section 3.311(a) requires that a request be made for any available records concerning the Veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service treatment records, and other records that may contain information pertaining to the Veteran's radiation dose in service.  All such records will be forwarded to the VA Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311 (a)(2)(iii).

In the present case, the AOJ obtained the Veteran's DD Form 1141, which shows that for the period from August 7, 1966 to August 31, 1966, the Veteran's accumulated dose of ionizing radiation was 0.027 rem.  In August 2010, the AOJ requested a dose estimate from the Under Secretary for Health.  Later that month, the Director, Radiation and Physical Exposures, replied that based on the Veteran's DD Form 1141, the Veteran's accumulated total lifetime dose was 0.027 rem.  The Director, Radiation and Physical Exposures, also opined that since the Veteran's occupational radiation dose did not exceed 5 rem in one year or 10 rem in a lifetime, "it is our opinion that it is unlikely that the Veteran's cancer of the bladder can be attributed to radiation exposure while in military service."  

In his February 2011 notice of disagreement, the Veteran pointed out that the dose estimate relied upon in denying his claim was only based on a portion of the time that he alleged to have been exposed to ionizing radiation.  During the July 2017 Board hearing, the Veteran similarly testified that although his DD Form 1141 only documents exposure for the month of August 1966, he was exposed to radiation from May 1966 through February 1967 as part of his duties calibrating radiation detection equipment.  

In light of the foregoing, the Board finds that, on remand, the AOJ should forward the records of the Veteran's alleged in-service radiation exposure to the Under Secretary for Health for preparation of an updated dose estimate that fully takes into account the Veteran's statements and testimony regarding his in-service, occupational exposure to radiation.  Once the Undersecretary for Health provides an updated radiation dose estimate for the Veteran, then the AOJ must determine whether this claim should be resent to the Undersecretary for Benefits for additional review.  See generally 38 C.F.R. §§ 3.311 (a)(2)(iii), (b), and (c).

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims file, along with a summary of the claimed circumstances of the Veteran's radiation exposure, to the VA Under Secretary for Health for an updated radiation dose estimate that fully takes into account the Veteran's statements and testimony regarding his in-service, occupational exposure to radiation.  

The dose estimate must take into account and refect full consideration of the service medical and personnel records (including the Veteran's DD Form 1141), the Veteran's May 2010 statement outlining his alleged radiation exposure, the Veteran's February 2011 notice of disagreement outlining his alleged radiation exposure, and the Veteran's July 2017 hearing testimony.

If the Under Secretary finds that the dose estimate provided would not be affected by the Veteran's alleged exposure as noted in his statements and testimony, or that the DD 1141 accurately reflects the extent of the Veteran's exposure, an explanation must be provided with a clear rationale explaining why this is so.

A copy of any letter sent to the Undersecretary for Health requesting a radiation dose estimate for the Veteran, and any reply, should be included in the claims file.

2. After the Undersecretary for Health responds with an updated radiation dose estimate for the Veteran, the AOJ should review that estimate and determine whether any additional development of this claim is required, to include whether it should be resent to the Undersecretary for Benefits for an updated opinion based on a change in dose estimate.  A copy of any determination that additional development is required, to include any letter sent to the Undersecretary for Benefits requesting additional review of this claim, should be included in the claims file.

3. After the above development has been completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above, and then re-adjudicate the claim.  If benefits sought on appeal remain denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




